           Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

CHASITY SPURLOCK, et al.,

      Plaintiffs,

              vs.                            Civil Action No. 4:19-cv-219-AT

COMPLETE CASH HOLDINGS, LLC et
al.,

      Defendants.


                    CONSENT ORDER GOVERNING THE EXCHANGE AND
                     PROTECTION OF CONFIDENTIAL INFORMATION

Proceedings and Information Governed.

      1.      This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c).

It governs any document, information, or other thing furnished by any party to any

other party, and it includes any non-party who receives a subpoena in connection

with this action. The information protected includes, but is not limited to: answers

to interrogatories; answers to requests for admission; responses to requests for

production of documents; deposition transcripts and videotapes; deposition

exhibits; deposition testimony; and other writings or things produced, given or

filed in this action that are designated by a party as “Confidential Information” in
           Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 2 of 10




accordance with the terms of this Protective Order, as well as to any copies,

excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded

information containing, reflecting, or disclosing such information.

Designation and Maintenance of Information.

      2.      For purposes of this Protective Order, the term Confidential

Information means that the document falls within one or more of the following

categories:

      (1)     a “trade secret,” as defined by Section 1(4) of the Uniform Trade

              Secrets Act;

      (2)     personal identifying information, such as a Social Security number;

      (3)     employee personnel records;

      (4)     personal health information; or

      (5)     it contains other information protected from disclosure by statute.

To be treated as Confidential Information, documents and things produced during

the course of this litigation within the scope of this paragraph must be designated

by the producing party as containing confidential information by placing on each

page and each thing a legend substantially as follows: “CONFIDENTIAL

INFORMATION.”




                                          2
           Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 3 of 10




      3.      After a document is produced marked with a legend indicating

“Confidential Information” as described above, the producing party is required,

within ten days, to specify what information in each document it contends should

be treated as Confidential Information.

      4.      To be treated as Confidential Information, information disclosed at a

deposition must be designated as Confidential by either (a) indicating on the record

at the deposition that the testimony is Confidential and subject to this Order, or

(b) notifying the other Parties in writing within ten days of receipt of the transcript

of the pages and lines and/or exhibits that contain Confidential Information.

Unless otherwise agreed to by the Parties at the conclusion of the deposition, the

transcript and exhibits will be treated as Confidential until the conclusion of the

aforementioned ten day period. If a Party designates deposition testimony or

exhibits as Confidential, the Designating Party is responsible for notifying the

applicable court reporter and videographer (if any) about such designation, and the

Designating Party shall bear any costs associated with the designations.

      5.      Recognizing the significant burdens on the Parties and the Court that

designating information as Confidential may create, each Party shall exercise good

faith and reasonable discretion in designating material as Confidential. Nothing




                                           3
           Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 4 of 10




may be designated CONFIDENTIAL unless it is information believed in good

faith to fall within one of the five categories enumerated above in Paragraph 1.

Inadvertent Failure to Designate.

      6.      The inadvertent failure to designate or withhold any information as

confidential or privileged will not be deemed to waive a later claim as to its

confidential or privileged nature, or to stop the producing party from designating

such information as confidential at a later date in writing and with particularity.

The information must be treated by the receiving party as confidential from the

time the receiving party is notified in writing of the change in the designation.

Inadvertent Disclosure and Claw-Back Rights.

      7.      As provided by the Federal Rules of Civil Procedure and applicable

case law, if a party inadvertently produces a document or documents that contain

information protected from disclosure under the attorney-client privilege or other

privilege available at law, upon receipt of written notice requesting the “claw

back” of such inadvertent production, the party receiving such information must

immediately return all copies of the inadvertently produced documents and

acknowledge no copies or electronic copies have been retained within three (3)

days of receipt of the “claw-back” request.




                                           4
           Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 5 of 10




Challenge to Designations.

      8.      A receiving party may challenge a producing party’s designation at

any time. Any receiving party disagreeing with a designation may request in

writing that the producing party change the designation. The producing party will

then have ten (10) business days after receipt of a challenge notice to advise the

receiving party whether or not it will change the designation. If the parties are

unable to reach agreement after the expiration of this ten (10) business day time-

frame, the designating must file and serve a motion (within twenty (20) business

days of the Parties’ failed conference efforts) for judicial determination regarding

the propriety of the disputed designation. Until any dispute under this paragraph is

ruled upon by the presiding judge, the designation will remain in full force and

effect, and the information will continue to be accorded the confidential treatment

required by this Protective Order. The burden of proving the necessity of a

confidential designation remains with the party asserting confidentiality.

Disclosure and Use of Documents Designated “Confidential Information.”

      9.      Documents designated as “Confidential Information” may be

disclosed by the receiving party only to the following individuals (“Qualified

Persons”), provided that such individuals are informed of the terms of this

Protective Order: (a) the Parties themselves, their counsel, and employees of the


                                          5
        Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 6 of 10




receiving party who are required in good faith to provide assistance in the conduct

of this litigation, including any settlement discussions; (b) in-house counsel for the

receiving party; (c) outside counsel for the receiving party; (d) supporting

personnel employed by (b) and (c), such as paralegals, legal secretaries, data entry

clerks, legal clerks, and private photocopying services; (e) consultants and experts

retained or employed to assist counsel for the parties specifically for and in the

preparation of this litigation for trial or settlement, and the employees or agents for

these consultants and experts (hereafter “experts”); (f) any persons requested by

counsel to furnish services such as document coding, image scanning, mock trial,

jury profiling, translation services, court reporting services, demonstrative exhibit

preparation, or the creation of any computer database from documents; (g) the

Defendant and its officials, and the Plaintiff; (h) the authors, addressees, or

originators of the “Confidential Information”; and (i) other persons noticed for

deposition or designated as witnesses for trial or any other hearing or proceeding in

this litigation (hereafter “witnesses”) with a need to know confidential information.

      10.    If an attorney desires to give, show, make available, or communicate

properly designated Confidential Information by an opposing party to any “experts”

or “witnesses,” each person to whom the matter is to be given, shown, made

available, or communicated that such person read the provisions of the Protective


                                           6
        Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 7 of 10




Order and be admonished of the restraint imposed upon him or her as set forth in the

Protective Order. Notwithstanding any of the foregoing, at the conclusion of the

deposition, the party who has produced the Confidential Information may ask the

deponent be given a copy of this Protective Order with request that such person read

the provisions of the Protective Order and be admonished of the restraint imposed

upon him or her as set forth in the Protective Order.

      11.    A Party or individual who desires to disclose Confidential Information

covered by the Protective Order to an individual, to whom disclosure is not expressly

permitted or excepted to as set forth above, may only disclose such Confidential

Information upon Order of the Court or upon the express written consent of the Party

seeking confidentiality or face the threat of penalty of contempt and other civil

remedies under the terms of the Protective Order.

Filing Documents With the Court.

      12.    If any party wishes to submit unredacted confidential information to the

court, the submission must be filed under seal pursuant to the Northern District of

Georgia Local Rules and contain the appropriate designation pursuant to this

Protective Order.

      13.    Any documents (including briefs), tangible things or information

designated as Confidential that are submitted to the Court in support of or in


                                          7
        Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 8 of 10




opposition to a motion or introduced at a hearing or during trial may retain their

protected confidential status only by order of the Court in accordance with the

procedures outlined in Appendix H of the Local Rules of the Northern District of

Georgia. Specifically, if a party seeks to use information designated as confidential

under this protective order in filings before the Court, it is the burden of the

designating party to show “good cause” to the Court why the confidential

information should be filed under seal.

      14.    The parties may not file documents under seal without a Court order,

even if all parties consent to the filing under seal. If an attorney wishes to file any

document containing unredacted Confidential Information, or any pleading, brief, or

attachment thereto that quotes Confidential Information, the attorney shall first give

reasonable notice thereof to opposing counsel. The parties shall then, prior to any

such filing, make reasonable, good faith efforts to reach an agreement, if necessary,

to protect the unredacted Confidential Information from public disclosure. If the

parties cannot reach such an agreement, then the party making the submission must

present a motion and/or consent order regarding said document to the Court to file

under seal, following the procedures set forth in “Administrative Procedures for

Filing, Signing, and Verifying Pleadings and Papers by Electronic Means,” attached




                                          8
        Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 9 of 10




as Exhibit A to Standing Order 16-01, and included in Appendix H of this Court’s

Local Rules. See also LR NDGa., App. H., Ex. A, Section II(J).

Other Proceedings.

      15.    By entering this Protective Order and limiting the disclosure of

information in this case, the presiding judge does not intend to preclude another court

from finding that information may be relevant and subject to disclosure in another

case. Any person or party subject to this Protective Order who may be subject to a

motion to disclose another party’s information designated as “Confidential

Information” pursuant to this Protective Order must promptly notify that party of the

motion so that the party may have an opportunity to appear and be heard on whether

that information should be disclosed.

Remedies.

      16.    Any party may petition the presiding judge for good cause shown if the

party desires relief from a term or condition of this Protective Order. Parties may

seek appropriate remedies for breach of the provisions of this Protective Order, only

after providing the party allegedly in breach with written notice specifying the

alleged breach and allowing the party ten (10) days within which to reasonably cure

the alleged breach.




                                          9
       Case 4:19-cv-00219-AT Document 24 Filed 01/13/20 Page 10 of 10




AGREED TO BY:

s/ Matthew W. Herrington                  s/Christopher P. Twyman
Mitchell D. Benjamin                      Christopher P. Twyman
Ga. Bar No. 049888                        Georgia Bar No. 720660
Matthew W. Herrington                     M. West Evans
Georgia Bar No. 275411                    Georgia Bar No. 131714

DELONG CALDWELL BRIDGERS                  711 Broad Street
FITZPATRICK & BENJAMIN, LLC               Rome, Georgia 30161
                                          Telephone: (706) 291-2002
3100 Centennial Tower                     Facsimile: (706) 291-6242
101 Marietta Street                       Email: chris.twyman@cbtjlaw.com
Atlanta, GA 30303                         Email: west.evans@cbtjlaw.com
(404) 979-3150
(404) 979-3170 (facsimile)                Counsel for Complete Cash Holdings,
benjamin@dcbflegal.com                    LLC and Relogio, LLC
matthew.herrington@dcbflegal.com

Counsel for Plaintiffs



                                   *****

DONE AND ORDERED this 13th day of January 2020.



                             ____________________________________
                             Hon. Amy Totenberg
                             Judge, United States District Court




                                     10
